Case 1:18-cr-00332-JPH-DML Document 54 Filed 06/02/20 Page 1 of 3 PageID #: 174




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                             Plaintiff,              )
                                                     )
                        v.                           )     No. 1:18-cr-00332-JPH-DML
                                                     )
LEWIS EDWARD THURMAN,                                ) -01
                                                     )
                             Defendant.              )


       ENTRY DENYING REQUEST FOR RELEASE TO HOME CONFINEMENT

        Defendant Lewis Edward Thurman has submitted a letter in this case asking for release to

 home confinement. As explained below, Thurman's request, dkt. [53] is denied.

        On January 7, 2020, this Court sentenced Thurman to serve 192 months in the Bureau of

 Prisons (“BOP”). He is currently incarcerated at the Ashland Federal Correctional Institution.

 The Bureau of Prisons website states that Thurman is 36 years old and has an expected release

 date of August 16, 2033. In his letter, he asks to be released to home confinement because of the

 COVID-19 pandemic and his underlying health conditions of obstructive sleep apnea and pre-

 diabetes.

        Federal courts are limited in their ability to alter criminal sentences. Under 18 U.S.C.

 § 3582(c), a court “may not modify a term of imprisonment once it has been imposed” except in

 the circumstances set forth in that section. Thurman does not contend in his letter that a

 sentencing guideline change warrants a reduction, as required for relief under 18 U.S.C.

 § 3582(c)(2). And he is not eligible for relief under § 3582(c)(1)(A)(ii), which requires, among

 other things, that a defendant be at least 70 years of age, that he has served at least 30 years in




                                                 1
Case 1:18-cr-00332-JPH-DML Document 54 Filed 06/02/20 Page 2 of 3 PageID #: 175




 prison on a mandatory life sentence, and that the BOP has determined that he is not a danger to

 the safety of any other person or the community.

        To the extent that Thurman is seeking a sentence reduction for “extraordinary and

 compelling reasons” under § 3582(c)(1)(A)(i), the motion must still be denied. Under that

 section, a defendant may only file a motion for sentence reduction with a district court after the

 defendant has “fully exhausted all administrative rights to appeal a failure of the Bureau of

 Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of

 such a request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C.

 § 3582(c)(1)(A). This district court cannot entertain a motion under § 3582(c)(1)(A)(i) unless a

 defendant has exhausted his administrative remedies—even in the face of the COVID-19

 pandemic. Thurman has not stated that he has exhausted his administrative remedies, and he has

 not established that the Court has the power to waive the administrative exhaustion requirement

 or sufficiently explained why the Court should do so.

        Thus, the only portion of § 3582 potentially applicable here is § 3582(c)(1)(B), which

 provides that a court “may modify an imposed term of imprisonment to the extent otherwise

 expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal Procedure.”

 Thurman may be understood to base his request on the Coronavirus Aid, Relief, and Economic

 Security Act (“CARES Act”), Pub. L. No. 116-136, 134 Stat. 281 (2020). But the CARES Act is

 not a statute that “expressly permits” a court to modify an already-imposed sentence. Instead,

 the CARES Act provides:

        During the covered emergency period, if the Attorney General finds that
        emergency conditions will materially affect the functioning of the [BOP], the
        Director of the [BOP] may lengthen the maximum amount of time for which the
        Director is authorized to place a prisoner in home confinement under the first
        sentence of [18 U.S.C. § 3624(c)(2)], as the Director deems appropriate.



                                                 2
Case 1:18-cr-00332-JPH-DML Document 54 Filed 06/02/20 Page 3 of 3 PageID #: 176




 134 Stat. at 516 (CARES Act § 12003(b)(2)). That is, the CARES Act expands the powers of the

 Attorney General and the Director of the Bureau of Prisons, but not the courts. Accordingly, this

 Court lacks the authority to modify Thurman's sentence, and his request for release to home

 confinement, dkt. [53], must be DENIED.

 SO ORDERED.

Date: 6/2/2020




 Distribution:

 All Electronically Registered Counsel

 Lewis Thurman
 Reg. No. 16624-028
 FCI Ashland
 Federal Correctional Institution
 P.O. Box 6001
 Ashland, KY 41105




                                                3
